Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-31) US Patent 10,986,497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,986,497 B2 with obvious wording variations. Take an example of comparing claims (1)  of pending application and claims (1)  of US Patent 10,986,497:
Pending Application (17/204,879)
US Patent 10,986,497 
1. (Currently Amended) A method of a network function comprising: identifying a pattern of small-data traffic of a remote unit, where the small-data traffic is protected using a security key; starting a counter corresponding to [[a]]the remote unit, wherein the counter is for the identified 
1. A method of a radio access network (“RAN”) node comprising: identifying a pattern of small-data traffic of a remote unit, wherein pattern is a frequent pattern of small-data traffic; starting a counter at the RAN node, said counter corresponding to the remote unit, wherein the counter is for the identified small-data pattern, wherein the counter tracks one of: a number of packet data convergence protocol (“PDCP”) packets received since a security key was issued, a number of radio resource control (“RRC”) connection state transitions of the remote unit since the security key was issued, and an amount of time elapsed since activation of a user plane connection, wherein the small-data traffic is transferred over the user plane connection; receiving small-data traffic associated with the remote unit; determining that the security key is valid based on a value of the counter not exceeding a predefined limit; triggering a key refresh procedure if the value of the counter indicates the security key is invalid; and relaying the small-data traffic in response to the remote unit having a valid security key.


The claims of the application (17/204,879) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,986,497. Specifically, application US Patent 10,986,497 discloses “identifying a pattern of small-data traffic of a remote unit, where the small-data traffic is protected using a security key”.  The invention of 17/204,879 is entirely encompassed in the invention of US Patent 10,986,497, whereas, pending application 17/204,879  is broader and omits the “wherein the counter is for the identified small-data pattern, wherein the counter tracks one of: a number of packet data convergence protocol (“PDCP”) packets received since a security key was issued”, inter alia. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the teachings US Patent 10,986,497  with that of pending patent application 17/204,879. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2013/0308564 A1) in view of Baek et al. (US 2011/0044454 A1) in further view of Palanisamy et al. (US 2018/0152984 A1) in further view of Mildh et al. (US 2020/0170071 A1) in further view of Bangolae et al. (US 2015/0043449 A1).
 	Regarding claims 1, 11, Jain discloses a method, apparatus and  of a network function comprising;
A transceiver; and processor (see processor and transceiver in fig. 8) that:
receiving small-data traffic associated with the remote unit (see small data indicator indicating small data and counter value for the UE [0049]);
 starting a counter corresponding to the remote unit, wherein the counter is for the identified small-data traffic pattern (see small data indicator indicating small data and counter value for the UE [0049]); 
relaying the small-data traffic in response to the remote unit having a valid security key (see [0049], The MME of the SGSN/MME 58 may use the KSI, the sequence number and a Temporary Mobile Subscriber Identity (TMSI) value such as an S-TMSI, where the S refers to System Architecture Evolution (SAE), to encrypt the small data payload for delivery to the UE 15, therefore when KSI and sequence number value are for “use” to determine further relay delivery)
Jain does not specifically disclose however Baek discloses determining if a security key is valid when the on a value of the counter (see [0017], determining invalidity [0017]) does not exceed a predefined limit (see threshold [0045], inter alia);
triggering a key refresh procedure if the value of the counter indicates that the security key is invalid (see [0059], “[0059] When the increased Invalid TEK COUNTER is greater than or equal to the predetermined threshold in block 416, the base station updates to a new TEK in block 418”); and
in response to the remote unit having a valid security key (see [0043] “[0043] When the CMAC included in the control message received from the terminal is valid, the base station normally processes the received control message and waits for the next control message”).
 	 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jain with that of Baek. Doing so could reduce network vulnerability and reduce fraud ([0006] of Baek).
 	Jain and Baek do not specifically disclose however Palanisamy discloses “identifying a pattern of small-data traffic of a remote unit, wherein pattern is categorized as one of: a frequent pattern of small-data traffic and an infrequent pattern of small-data traffic” (see [0047] identifying infrequent small data and frequent small data).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jain and Baek with that of Palanisamy. Doing so would conform to well-known conventions standard in the art of invention.
 	Jain, Baek with that of Palanisamy do not specifically disclose whowever Mildh discloses wherein the counter is for specific traffic of the identified small-data pattern (see [0096] counter to refresh the keys as part of SUDP security context process solution related to support of infrequent small data scenarios).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jain, Baek, Palanisamy with that of Mildh. Doing so would conform to well-known, conventions standard in the art of invention.
Jain, Baek ,Palanisamy and Mildh do not specifically disclose however  Bangolae discloses: wherein the counter tracks a number of radio resource control (“RRC”) connection state transitions of the remote unit since the security key was issued, wherein the small-data traffic is transferred over a user plane connection (see [0026] transition state coungter [0026], for RRC, over user plane as shown in fig. 1, regarding authentication/security initiation as shown in fig. 1 )
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jain, Baek, Palanisamy, Mildh with that of Bangolae. Doing so would conform to well-known, conventions standard in the art of invention.
Allowable Subject Matter
Claims 2-10, 12-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643